1

2
                                                                         FILED IN THE
                                                                     U.S. DISTRICT COURT
                                                               EASTERN DISTRICT OF WASHINGTON
3
                                                                Jan 24, 2019
4                        UNITED STATES DISTRICT COURTSEAN F. M AVOY, CLERK  C

                        EASTERN DISTRICT OF WASHINGTON
5
     GLENNDA GENTLE,                             No.   2:18-CV-00325-SMJ
6
                               Plaintiff,        ORDER ADOPTING STIPULATED
7                                                PROTECTIVE ORDER
                  v.
8
     WAL-MART ASSOCIATES INC., a
9    foreign corporation,

10                             Defendant.

11
           IT IS HEREBY ORDERED: Pursuant to Federal Rule of Civil Procedure
12
     26(c) and the parties’ stipulation, the parties’ proposed Stipulated Protective Order
13
     and FRE 502(e) Clawback Agreement, ECF No. 11-1, is APPROVED,
14
     ADOPTED, and INCORPORATED in this Order by reference.
15
           IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and
16
     provide copies to all counsel.
17
           DATED this 24th day of January 2019.
18
                        ____________________________
19                      SALVADOR MENDOZA, JR.
                        United States District Judge
20



     ORDER ADOPTING STIPULATED PROTECTIVE ORDER - 1
